Title: To Thomas Jefferson from George Dyson, 18 January 1806
From: Dyson, George
To: Jefferson, Thomas


                        
                            Sir
                            
                            Syracuse 18 Jany 1806
                        
                        I have been honored by your favor per Brig Washington and I immediately forwarded the enclosure to Messrs. I
                            & W Woodhouse of Marsala who have sent the wine to Malta; and Mr Higgens of that Island informs me that he has
                            forwarded to you two pipes of the very best quality, which I hope in this are arrived in safety—
                        if on any future occation I may be deemed worthy of your Commands, permit me to assure your Excellency that
                            nothing can give me more pleasure than paying the strictest attention thereto—
                  I have the honor to be with the highest
                            respect Your Excellency’s most obedt & very Hble Servt.
                        
                            George Dyson
                            
                            NY agt
                            
                        
                    